UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Statements 21 Templeton Foreign Smaller Companies Fund 3 Notes to Financial Statements 25 Performance Summary 8 Shareholder Information 37 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 | 1 Semiannual Report Templeton Foreign Smaller Companies Fund Your Funds Go a l a nd M a in Investments: Templeton Foreign Smaller Companies Fund seeks to provide long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in investments of smaller companies located outside the U.S., including emerging markets. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit fr a nklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Templeton Foreign Smaller Companies Fund covers the period ended April 30, 2014. At the market close on December 10, 2013, the Fund closed to new investors. Existing shareholders may add to their accounts. We believe this closure will help us effectively manage our current level of assets. Perform a nce Overview For the six months under review, Templeton Foreign Smaller Companies Fund Class A delivered a +0.51% cumulative total return. In comparison, the MSCI All Country World Index (ACWI) Ex USA Small Cap Index, which measures performance of international small capitalization stocks in developed The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 Top 10 Sectors/Industries 4/30/14 % of Tot a l Net Assets Household Durables % Energy Equipment & Services % Metals & Mining % Electronic Equipment, Instruments & Components % Textiles, Apparel & Luxury Goods % Life Sciences Tools & Services % Auto Components % Machinery % Personal Products % Pharmaceuticals % and emerging markets, excluding the U.S., generated a +4.99% total return. 1, 2 Please note that index performance information is provided for reference and we do not attempt to track an index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Economic a nd M a rket Overview The global economy grew moderately during the six months under review as many developed markets continued to recover and many emerging markets continued to show growth. Major developed market central banks reaffirmed their accommodative monetary policies in an effort to support ongoing recovery. Central bank actions were more mixed in emerging markets, as several central banks cut interest rates in an effort to boost economic growth while others raised rates in an effort to control inflation and currency depreciation. U.S. economic growth and employment trends were generally encouraging during the period, despite severe weather across many states in early 2014 that suppressed economic activity. In January, Congress passed a spending bill to fund the federal government through September 2014. Congress also approved the suspension of the debt ceiling until March 2015. The U.S. Federal Reserve Board (Fed) began reducing bond purchases by $10 billion a month in January 2014, based on continued positive economic and employment data. Outside the U.S., growth rose in the U.K., supported by the services and manufacturing sectors. Economic activity was slower in Japan, although business sentiment and private consumption improved and unemployment reached its lowest level since 2007. Despite a weaker yen, export growth slowed in the periods second half, resulting in part from lower shipments to China. At period-end, the Bank of Japan kept its monetary policy unchanged as it maintained an upbeat inflation forecast and reiterated that the economy continued to recover moderately, despite challenges resulting from the consumption tax increase. Although out of recession, the eurozone experienced weak employment trends and deflationary risks. After cutting its benchmark interest rate to 0.25% in November 2013, the European Central Bank kept the rate unchanged and stated that it would maintain a highly accommodative monetary policy and provide additional stimulus should deflationary risks increase. In several emerging markets, including China, growth remained solid though moderating, as domestic demand and exports weakened. Emerging market equities declined and regional currencies depreciated against the U.S. dollar amid political turmoil in certain countries and concerns over the potential impact of the Feds tapering its asset purchases. The geopolitical crisis between 4 | Semiannual Report Russia and Ukraine also weighed on markets. Central banks in several emerging market countries, including Brazil, India, Turkey, South Africa and Russia, raised interest rates during the period in an effort to curb inflation and support their currencies. The stock market rally in developed markets progressed during the period amid a generally accommodative monetary policy environment, continued strength in corporate earnings and signs of an economic recovery. Emerging market stocks rebounded toward period-end but ended the period lower, with eastern European stocks as some of the worst performers. Gold prices declined slightly for the period despite a solid rally in early 2014, and oil prices rose amid supply concerns related to political unrest. Investment Str a te g y We employ a bottom-up, value-oriented, long-term approach to investing. We focus our analysis on the market price of a companys securities relative to our evaluation of the companys long-term earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins and liquidation value. We are patient investors and may hold a security for several years as we wait for the market to recognize a companys true worth. Top 10 Equity Holdin g s 4/30/14 Comp a ny % of Tot a l Sector/Industry, Country Net Assets Techtronic Industries Co. Ltd. % Household Durables, Hong Kong HudBay Minerals Inc. % Metals & Mining, Canada Homeserve PLC % Commercial Services & Supplies, U.K. LIC Housing Finance Ltd. % Thrifts & Mortgage Finance, India Tripod Technology Corp. % Electronic Equipment, Instruments & Components, Taiwan Ensign Energy Services Inc. % Energy Equipment & Services, Canada Kobayashi Pharmaceutical Co. Ltd. % Personal Products, Japan Asics Corp. % Textiles, Apparel & Luxury Goods, Japan APR Energy PLC % Diversified Financial Services, U.K. Samsonite International SA % Textiles, Apparel & Luxury Goods, Hong Kong M a n ag ers Discussion Several holdings performed well during the period under review. U.K.-based Homeserve provides home emergency insurance covering heating, plumbing, drainage and electrical problems. In our opinion, the companys business model offers a sustainable, competitive advantage, operating in a duopoly in the U.K. Homeserves partners are exclusive, and scale also benefits the business, as it allows the company to serve its customers at the lowest cost. Additionally, Homeserve is expanding internationally through major operations in Spain, France and the U.S., where penetration rates are significantly lower than in the U.K. Hong Kong-based Techtronic Industries is a brand leader in power tools, product innovation and product extension. Techtronic continues to improve gross margins by changing its product mix of cordless products and accessories, using higher pricing power through various brands and attaining operating efficiencies. In addition to benefiting from a recovery in the U.S., Techtronic has opportunities in new markets such as Latin America, eastern Europe and Asia. Semiannual Report | 5 Based in Singapore, First Resources is a leading crude palm oil (CPO) producer. We believe the company should continue to benefit from the structurally positive CPO story, a young and growing area under cultivation and superior yields and prices that result from better seeds and best industry practices. In contrast, the Fund had some detractors from performance during the six months under review. Digital China Holdings is Chinas largest information technology (IT) distributor. The share price declined because of growth concerns in China as well as penalties issued by the Ministry of Finance. Looking at the longer term, we believe Digital China will benefit from growth in Chinas IT demand. As growth shifts from enterprise hardware to IT services, we believe the company is also likely to benefit from a product mix shift and that margins could likely expand. Sierra Leone-based African Minerals is a minerals exploration and development firm. The companys share price fell in line with iron-ore price expectations during the period as commodity-price weakness impacted metals stocks. However, the company has a strong, Sierra Leone-based iron ore production growth profile that could, in our view, offset any potential further weakness in the underlying commodity price. During the period, shares of Swedish cosmetics retailer Oriflame Cosmetics slipped to their lowest level in nearly nine years after the company missed earnings estimates and issued weak guidance. Heavy exposure to Russia and Ukraine, which combined, account for more than one-third of Oriflames sales, also intensified downward pressure on the stock. Yet, Oriflame has a long track record of managing through volatility, and we believe the market is currently undervaluing the firms long-term growth potential as it cuts costs, increases salesforce productivity and expands its presence in attractive new markets. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended April 30, 2014, the U.S. dollar decreased in value relative to many currencies in which the Funds investment were traded. As a result, the Funds performance was positively affected by the portfolios predominant investment in securities with non-U.S. currency exposure. However, one cannot expect the same results in future periods. 6 | Semiannual Report Thank you for your continued participation in Templeton Foreign Smaller Companies Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of April 30, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source: MSCI. MSCI makes no express or implied warranties or representations and shall have no liability whatsoever with respect to any MSCI data contained herein. The MSCI data may not be further redistributed or used as a basis for other indices or any securities or financial products. This report is not approved, reviewed or produced by MSCI. Semiannual Report | 7 Performance Summary as of 4/30/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset V a lue Sh a re Cl a ss 4/30/14 10/31/13 Ch a n g e A (FINEX) $ $ -$ C (FCFSX) $ $ -$ R6 ( n /a) $ $ -$ Advisor (FTFAX) $ $ -$ Distributions Sh a re Cl a ss Dividend Income A (11/1/134/30/14) $ C (11/1/134/30/14) $ R6 (11/1/134/30/14) $ Advisor (11/1/134/30/14) $ 8 | Semiannual Report Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R6/Advisor Class: no sales charges. Value of Average Annual Total Annual Cumulative Average Annual $ Total Return Operating Share Class Total Return 1 Total Return 2 Investment 3 (3/31/14 ) 4 Expenses 5 A % 6-Month + % -5.28 % $ 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % C % 6-Month + % -0.90 % $ 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % R6 6 % 6-Month + % + % $ Since Inception (5/1/13) 7 + % + % $ + % Advisor % 6-Month + % + % $ 1-Year + % + % $ + % 5-Year + % + % $ + % 10-Year + % + % $ + % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. In addition, smaller company stocks have historically exhibited greater price volatility than large company stocks, particularly over the short term. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Class R6 shares have an expense reduction contractually guaranteed through at least 2/28/15. Investment results for this share class reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 7. Performance shown is not annualized. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Be g innin g Account Endin g Account Expenses P a id Durin g Sh a re Cl a ss V a lue 11/1/13 V a lue 4/30/14 Period* 11/1/134/30/14 A Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ R6 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers for Class R6, annualized for each class (A: 1.66%; C: 2.41%; R6: 1.11%; and Advisor: 1.41%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Templeton International Trust Fin a nci a l Hi g hli g hts Templeton Forei g n Sm a ller Comp a nies Fund Six Months Ended April 30, 2014 Ye a r Ended October 31, Cl a ss A (un a udited) Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 18.02 $ 14.39 $ 13.92 $ 15.47 $ 12.82 $ 8.58 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b — c,d 0.13 0.24 0.12 0.08 0.08 Net realized a n d u n realized gai n s (losses) 0.08 3.77 0.38 (1.60 ) 2.68 4.66 Total from i n vestme n t operatio n s 0.08 3.90 0.62 (1.48 ) 2.76 4.74 Less distributio n s from: Net i n vestme n t i n come (0.26 ) (0.27 ) (0.15 ) (0.07 ) (0.11 ) (0.45 ) Net realized gai n s — (0.05 ) Total distributio n s (0.26 ) (0.27 ) (0.15 ) (0.07 ) (0.11 ) (0.50 ) Net asset value, e n d of period $ 17.84 $ 18.02 $ 14.39 $ 13.92 $ 15.47 $ 12.82 Total retur n e 0.51 % 27.43 % 4.67 % (9.60 )% 21.71 % 58.99 % R a tios to a ver ag e net a ssets f Expe n ses 1.66 % 1.65 % g 1.65 % 1.55 % g 1.59 % g 1.71 % g Net i n vestme n t i n come 0.02 % d 0.83 % 1.72 % 0.80 % 0.56 % 0.83 % Supplement a l d a t a Net assets, e n d of period (000’s) $ 118,926 $ 131,844 $ 103,168 $ 121,119 $ 163,993 $ 144,167 Portfolio tur n over rate 18.05 % 42.94 % 57.56 % 50.03 % 19.65 % 32.74 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Net investment income per share includes approximately $0.05 per share received in the form of special dividends paid in connection with certain Fund’s holdings. Excluding these non-reoccurring amounts, the ratio of net investment income to average net assets would have been (0.53)%. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Templeton International Trust Fin a nci a l Hi g hli g hts (continued) Templeton Forei g n Sm a ller Comp a nies Fund Six Months Ended April 30, 2014 Ye a r Ended October 31, Cl a ss C (un a udited) Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come (loss) b ) c ) Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from: Net i n vestme n t i n come ) ) )  ) ) Net realized gai n s      ) Total distributio n s ) ) )  ) ) Net asset value, e n d of period $ Total retur n d % % % )% % % R a tios to a ver ag e net a ssets e Expe n ses % % f % % f % f % f Net i n vestme n t i n come (loss) )% c % % % )% % Supplement a l d a t a Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.05 per share received in the form of special dividends paid in connection with certain Funds holdings. Excluding these non-reoccurring amounts, the ratio of net investment income to average net assets would have been (1.28)%. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton International Trust Fin a nci a l Hi g hli g hts (continued) Templeton Forei g n Sm a ller Comp a nies Fund Six Months Ended Period Ended April 30, 2014 October 31, Cl a ss R6 (un a udited) a Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c d Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s Less distributio n s from n et i n vestme n t i n come )  Net asset value, e n d of period $ $ Total retur n e % % R a tios to a ver ag e net a ssets f Expe n ses before waiver a n d payme n t by affiliates % % g Expe n ses n et of waiver a n d payme n ts by affiliates % % g Net i n vestme n t i n come % d % Supplement a l d a t a Net assets, e n d of period (000s) $ $ 5 Portfolio tur n over rate % % a For the period May 1, 2013 (effective date) to October 31, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. c Based on average daily shares outstanding. d Net investment income per share includes approximately $0.05 per share received in the form of special dividends paid in connection with certain Funds holdings. Excluding these non-reoccurring amounts, the ratio of net investment income to average net assets would have been 0.02%. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Templeton International Trust Fin a nci a l Hi g hli g hts (continued) Templeton Forei g n Sm a ller Comp a nies Fund Six Months Ended April 30, 2014 Ye a r Ended October 31, Advisor Cl a ss (un a udited) Per sh a re oper a tin g perform a nce (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 18.00 $ 14.38 $ 13.93 $ 15.48 $ 12.81 $ 8.62 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.03 c 0.18 0.26 0.17 0.11 0.10 Net realized a n d u n realized gai n s (losses) 0.08 3.75 0.39 (1.61 ) 2.69 4.65 Total from i n vestme n t operatio n s 0.11 3.93 0.65 (1.44 ) 2.80 4.75 Less distributio n s from: Net i n vestme n t i n come (0.30 ) (0.31 ) (0.20 ) (0.11 ) (0.13 ) (0.51 ) Net realized gai n s — (0.05 ) Total distributio n s (0.30 ) (0.31 ) (0.20 ) (0.11 ) (0.13 ) (0.56 ) Net asset value, e n d of period $ 17.81 $ 18.00 $ 14.38 $ 13.93 $ 15.48 $ 12.81 Total retur n d 0.63 % 27.79 % 4.90 % (9.38 )% 22.06 % 59.33 % R a tios to a ver ag e net a ssets e Expe n ses 1.41 % 1.40 % f 1.40 % 1.30 % f 1.34 % f 1.46 % f Net i n vestme n t i n come 0.27 % c 1.08 % 1.97 % 1.05 % 0.81 % 1.08 % Supplement a l d a t a Net assets, e n d of period (000’s) $ 46,648 $ 40,832 $ 31,817 $ 36,902 $ 33,172 $ 14,438 Portfolio tur n over rate 18.05 % 42.94 % 57.56 % 50.03 % 19.65 % 32.74 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $0.05 per share received in the form of special dividends paid in connection with certain Fund’s holdings. Excluding these non-reoccurring amounts, the ratio of net investment income to average net assets would have been (0.28)%. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton International Trust St a tement of Investments, April 30, 2014 (un a udited) Templeton Forei g n Sm a ller Comp a nies Fund Industry Sh a res V a lue Common Stocks 95.1% B a h a m a s 1.7% a Stei n er Leisure Ltd. Diversified Co n sumer Services $ Br a zil 1.2% Compa n hia de Sa n eame n to de Mi n as Gerais Water Utilities C a n a d a 8.6% AGF Ma n ageme n t Ltd. Capital Markets E n erflex Ltd. E n ergy Equipme n t & Services E n sig n E n ergy Services I n c. E n ergy Equipme n t & Services HudBay Mi n erals I n c. Metals & Mi n i n g Trica n Well Service Ltd. E n ergy Equipme n t & Services Chin a 6.8% Chi n a Medical System Holdi n gs Ltd. Pharmaceuticals Digital Chi n a Holdi n gs Ltd. Electro n ic Equipme n t, I n strume n ts & Compo n e n ts Haier Electro n ics Group Co. Ltd. Household Durables Mi n th Group Ltd. Auto Compo n e n ts Yi n gde Gases Chemicals Finl a nd 1.8% Amer Sports OYJ Leisure Products Germ a ny 7.2% DMG MORI SEIKI AG Machi n ery a Gerresheimer AG Life Scie n ces Tools & Services Leo n i AG Auto Compo n e n ts a MorphoSys AG Life Scie n ces Tools & Services Ratio n al AG Machi n ery Hon g Kon g 10.3% Luk Fook Holdi n gs (I n ter n atio n al) Ltd. Specialty Retail MIE Holdi n gs Corp. Oil, Gas & Co n sumable Fuels NewOcea n E n ergy Holdi n gs Ltd. Oil, Gas & Co n sumable Fuels Samso n ite I n ter n atio n al SA Textiles, Apparel & Luxury Goods Stella I n ter n atio n al Holdi n gs Ltd. Textiles, Apparel & Luxury Goods Techtro n ic I n dustries Co. Ltd. Household Durables Value Part n ers Group Ltd. Capital Markets Indi a 2.7% LIC Housi n g Fi n a n ce Ltd. Thrifts & Mortgage Fi n a n ce Indonesi a 1.1% b Sakari Resources Ltd. Metals & Mi n i n g Semiannual Report | 17 Franklin Templeton International Trust St a tement of Investments, April 30, 2014 (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund Industry Sh a res V a lue Common Stocks (continued) It a ly 5.3% Amplifo n SpA Health Care Providers & Services 493,204 $ 3,215,611 Marr SpA Food & Staples Retaili n g 126,626 2,450,396 a Sori n SpA Health Care Equipme n t & Supplies 1,299,393 3,958,329 9,624,336 J a p a n 8.3% Asics Corp. Textiles, Apparel & Luxury Goods 229,200 4,460,217 Iida Group Holdi n gs Co. Ltd. Household Durables 272,866 4,057,884 Keihi n Corp. Auto Compo n e n ts 147,200 2,131,455 Kobayashi Pharmaceutical Co. Ltd. Perso n al Products 74,379 4,511,787 15,161,343 Netherl a nds 3.0% Aalberts I n dustries NV Machi n ery 83,407 2,775,117 Arcadis NV Co n structio n & E n gi n eeri n g 77,330 2,744,022 5,519,139 Philippines 3.3% E n ergy Developme n t Corp. I n depe n de n t Power & Re n ewable Electricity Producers 19,130,700 2,403,160 a Metropolita n Ba n k & Trust Co. Ba n ks 533,700 1,015,829 Vista La n d & Lifescapes I n c. Real Estate Ma n ageme n t & Developme n t 18,543,400 2,512,735 5,931,724 Portu ga l 1.1% a,c CTT-Correios de Portugal SA, 144A Air Freight & Logistics 177,689 1,954,421 Russi a 1.6% d Globaltra n s I n vestme n t PLC, GDR, Reg S Road & Rail 13,600 129,608 a,d X5 Retail Group NV, GDR, Reg S Food & Staples Retaili n g 155,950 2,754,857 2,884,465 Sierr a Leone 2.0% a Africa n Mi n erals Ltd. Metals & Mi n i n g 1,713,872 3,609,251 Sin ga pore 2.9% Ezio n Holdi n gs Ltd. E n ergy Equipme n t & Services 1,402,800 2,540,169 First Resources Ltd. Food Products 1,312,000 2,689,726 5,229,895 South Kore a 2.8% BS Fi n a n cial Group I n c. Ba n ks 182,615 2,792,873 Daum Commu n icatio n Corp. I n ter n et Software & Services 33,095 2,399,395 5,192,268 Sweden 1.2% a,b D Car n egie & Co. AB Real Estate Ma n ageme n t & Developme n t 228 — e Oriflame Cosmetics SA, SDR Perso n al Products 85,320 2,175,480 2,175,480 18 | Semiannual Report Franklin Templeton International Trust St a tement of Investments, April 30, 2014 (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund Industry Sh a res V a lue Common Stocks (continued) Switzerl a nd 1.2% a Basilea Pharmaceutica AG Biotech n ology 3,489 $ 364,499 Teca n Group AG Life Scie n ces Tools & Services 14,240 1,776,461 2,140,960 T a iw a n 2.6% Tripod Tech n ology Corp. Electro n ic Equipme n t, I n strume n ts & Compo n e n ts 2,406,000 4,728,652 Th a il a nd 0.9% Tisco Fi n a n cial Group PCL, fg n . Ba n ks 1,374,500 1,688,392 Turkey 1.0% Aygaz AS Gas Utilities 450,975 1,857,885 United Kin g dom 16.5% APR E n ergy PLC Diversified Fi n a n cial Services 308,100 4,116,620 Dig n ity PLC Diversified Co n sumer Services 97,981 2,368,553 Homeserve PLC Commercial Services & Supplies 889,640 5,069,330 a Just Retireme n t Group PLC I n sura n ce 172,260 472,392 a,c Just Retireme n t Group PLC, 144A I n sura n ce 939,600 2,576,682 Laird PLC Electro n ic Equipme n t, I n strume n ts & Compo n e n ts 598,867 2,804,368 Ma n Group PLC Capital Markets 1,285,703 2,140,010 Micro Focus I n ter n atio n al PLC Software 135,060 1,768,099 a Ophir E n ergy PLC Oil, Gas & Co n sumable Fuels 315,714 1,405,140 a,c Royal Mail PLC, 144A Air Freight & Logistics 189,400 1,693,749 SIG PLC Tradi n g Compa n ies & Distributors 707,670 2,288,290 a Vectura Group PLC Pharmaceuticals 1,434,850 3,412,232 30,115,465 Tot a l Common Stocks (Cost $152,034,731) 173,210,289 Preferred Stocks (Cost $1,809,209) 0.9% Germ a ny 0.9% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipme n t & Supplies 13,700 1,619,196 Tot a l Investments before Short Term Investments (Cost $153,843,940) 174,829,485 Short Term Investments (Cost $1,479,500) 0.8% f Investments from C a sh Coll a ter a l Received for Lo a ned Securities 0.8% United St a tes 0.8% g BNY Mello n Over n ight Gover n me n t Fu n d, 0.05% 1,479,500 1,479,500 Tot a l Investments (Cost $155,323,440) 96.8% 176,308,985 Other Assets, less Li a bilities 3.2% 5,774,959 Net Assets 100.0% $ 182,083,944 Semiannual Report | 19 Franklin Templeton International Trust St a tement of Investments, April 30, 2014 (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund See Abbreviations on page 36. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2014, the aggregate value of these securities was $2,007,326, representing 1.10% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2014, the value of these securities was $6,224,852, representing 3.42% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At April 30, 2014, the aggregate value of these securities was $2,884,465, representing 1.58% of net assets. e A portion or all of the security is on loan at April 30, 2014. See Note 1(c). f See Note 1(c) regarding securities on loan. g The rate shown is the annualized seven-day yield at period end. 20 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton International Trust Fin a nci a l St a tements St a tement of Assets a nd Li a bilities April 30, 2014 (u n audited) Templeton Forei g n Sm a ller Comp a nies Fund Assets: I n vestme n ts i n securities: Cost $ 155,323,440 Value (I n cludes securities loa n ed $1,402,384) $ 176,308,985 Cash 7,670,582 Receivables: I n vestme n t securities sold 93,413 Capital shares sold 102,754 Divide n ds a n d i n terest 490,503 Other assets 108 Total assets 184,666,345 Liabilities: Payables: I n vestme n t securities purchased 549,577 Capital shares redeemed 234,039 Ma n ageme n t fees 143,065 Distributio n fees 36,433 Tra n sfer age n t fees 61,699 Payable upo n retur n of securities loa n ed 1,479,500 Accrued expe n ses a n d other liabilities 78,088 Total liabilities 2,582,401 Net assets, at value $ 182,083,944 Net assets co n sist of: Paid-i n capital $ 174,475,165 Distributio n s i n excess of n et i n vestme n t i n come (1,186,118 ) Net u n realized appreciatio n (depreciatio n ) 20,989,845 Accumulated n et realized gai n (loss) (12,194,948 ) Net assets, at value $ 182,083,944 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 Franklin Templeton International Trust Fin a nci a l St a tements (continued) St a tement of Assets a nd Li a bilities (co n ti n ued) April 30, 2014 (u n audited) Templeton Forei g n Sm a ller Comp a nies Fund Cl a ss A: Net assets, at value 118,925,912 Shares outsta n di n g 6,665,412 Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 94.25%) $ Cl a ss C: Net assets, at value 15,537,847 Shares outsta n di n g 904,183 Net asset value a n d maximum offeri n g price per share a $ Cl a ss R6: Net assets, at value 972,600 Shares outsta n di n g 54,557 Net asset value a n d maximum offeri n g price per share $ Advisor Cl a ss: Net assets, at value 46,647,585 Shares outsta n di n g 2,619,272 Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton International Trust Fin a nci a l St a tements (continued) St a tement of Oper a tions for the six mo n ths e n ded April 30, 2014 (u n audited) Templeton Forei g n Sm a ller Comp a nies Fund I n vestme n t i n come: Divide n ds ( n et of foreig n taxes of $119,038) $ 1,526,336 I n come from securities loa n ed 24,830 Total i n vestme n t i n come 1,551,166 Expe n ses: Ma n ageme n t fees (Note 3a) 881,190 Distributio n fees: (Note 3c) Class A 157,081 Class C 79,820 Tra n sfer age n t fees: (Note 3e) Class A 192,978 Class C 24,386 Class R6 47 Advisor Class 63,983 Custodia n fees (Note 4) 17,450 Reports to shareholders 21,602 Registratio n a n d fili n g fees 54,635 Professio n al fees 24,905 Trustees’ fees a n d expe n ses 4,259 Other 9,535 Total expe n ses 1,531,871 Expe n ses waived/paid by affiliates (Note 3f) (17 ) Net expe n ses 1,531,854 Net i n vestme n t i n come 19,312 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 6,484,707 Foreig n curre n cy tra n sactio n s 1,111 Net realized gai n (loss) 6,485,818 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts (5,593,395 ) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (12,735 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) (5,606,130 ) Net realized a n d u n realized gai n (loss) 879,688 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 899,000 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Templeton International Trust Fin a nci a l St a tements (continued) St a tements of Ch a n g es in Net Assets Templeton Forei g n Sm a ller Comp a nies Fund Six Months Ended April 30, 2014 Ye a r Ended (un a udited) October 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 19,312 $ 1,359,853 Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s 6,485,818 18,518,622 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (5,606,130 ) 19,686,429 Net i n crease (decrease) i n n et assets resulti n g from operatio n s 899,000 39,564,904 Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (1,901,056 ) (1,894,784 ) Class C (135,379 ) (146,239 ) Class R6 (100 ) — Advisor Class (669,813 ) (640,629 ) Total distributio n s to shareholders (2,706,348 ) (2,681,652 ) Capital share tra n sactio n s: (Note 2) Class A (11,713,877 ) 2,778,802 Class B — (219,644 ) Class C (374,109 ) 53,502 Class R6 972,077 5,000 Advisor Class 6,298,293 1,208,773 Total capital share tra n sactio n s (4,817,616 ) 3,826,433 Net i n crease (decrease) i n n et assets (6,624,964 ) 40,709,685 Net assets: Begi nn i n g of period 188,708,908 147,999,223 E n d of period $ 182,083,944 $ 188,708,908 U n distributed n et i n vestme n t i n come (distributio n s i n excess of n et i n vestme n t i n come) i n cluded i n n et assets: E n d of period $ (1,186,118 ) $ 1,500,918 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) Templeton Forei g n Sm a ller Comp a nies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of four separate funds. The Templeton Foreign Smaller Companies Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers four classes of shares: Class A, Class C, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The Fund was closed to new investors effective at the close of market December 10, 2013. Existing shareholders may add to their accounts through exchanges or additional purchases. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in non-registered money market funds are valued at the closing net asset value. Semiannual Report | 25 Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 26 | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Lending The Fund participates in an agency based securities lending program. The Fund receives cash collateral against the loaned securities in an amount equal to at least 102% of the fair value of the loaned securities. Collateral is maintained over the life of the loan in an amount not less than 100% of the fair value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the Fund on the next business day. The collateral is invested in a non-registered money fund as indicated on the Statement of Investments. The Fund receives income from the investment of cash collateral, in addition to lending fees and rebates paid by the borrower. The Fund bears the market risk with respect to the collateral investment, securities loaned, and the risk that the agent may default on its obligations to the Fund. The securities lending agent has agreed to indemnify the Fund in the event of default by a third party borrower. Semiannual Report | 27 Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of April 30, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. 28 | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) e. Security Transactions, Investment Income, Expenses and Distributions (continued) Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At April 30, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Ye a r Ended April 30, 2014 October 31, 2013 a Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Shares sold 511,869 $ 9,118,815 1,901,123 $ 31,085,928 Shares issued i n rei n vestme n t of distributio n s 103,179 1,796,352 123,662 1,820,300 Shares redeemed (1,268,181 ) (22,629,044 ) (1,878,157 ) (30,127,426 ) Net i n crease (decrease) (653,133 ) $ (11,713,877 ) 146,628 $ 2,778,802 Cl a ss B Sh a res: Shares redeemed (14,472 ) $ (219,644 ) Semiannual Report | 29 Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 2. S HARES OF B ENEFICIAL I NTEREST (continued) Six Months Ended Ye a r Ended April 30, 2014 October 31, 2013 b Sh a res Amount Sh a res Amount Cl a ss C Sh a res: Shares sold 97,845 $ 1,674,846 238,972 $ 3,756,164 Shares issued i n rei n vestme n t of distributio n s 7,685 129,192 9,802 139,476 Shares redeemed (127,240 ) (2,178,147 ) (249,234 ) (3,842,138 ) Net i n crease (decrease) (21,710 ) $ (374,109 ) (460 ) $ 53,502 Cl a ss R6 Sh a res: Shares sold 55,353 $ 991,678 302 $ 5,000 Shares redeemed (1,098 ) (19,601 ) — — Net i n crease (decrease) 54,255 $ 972,077 302 $ 5,000 Advisor Cl a ss Sh a res: Shares sold 712,006 $ 12,722,570 1,080,618 $ 17,530,116 Shares issued i n rei n vestme n t of distributio n s 32,798 569,372 38,515 565,022 Shares redeemed (393,677 ) (6,993,649 ) (1,063,915 ) (16,886,365 ) Net i n crease (decrease) 351,127 $ 6,298,293 55,218 $ 1,208,773 a Effective March 22, 2013, all Class B Shares were converted to Class A. b For the period May 1, 2013 (effective date) to October 31, 2013 for Class R6. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidi a ry Affili a tion Fra n kli n Templeto n I n vestme n t Corp. (FTIC) I n vestme n t ma n ager Templeto n I n vestme n t Cou n sel, LLC (TIC) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 30 | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to FTIC based on the average daily net assets of the Fund as follows: Annu a lized Fee R a te Net Assets % Up to a n d i n cludi n g $100 millio n % Over $100 millio n , up to a n d i n cludi n g $250 millio n % Over $250 millio n , up to a n d i n cludi n g $500 millio n % I n excess of $500 millio n Under a subadvisory agreement, TIC, an affiliate of FTIC, provides subadvisory services to the Fund. The subadvisory fee is paid by FTIC based on the average daily net assets, and is not an additional expense of the Fund. b. Administrative Fees Under an agreement with FTIC, FT Services provides administrative services to the Fund. The fee is paid by FTIC based on the average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Semiannual Report | 31 Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended April 30, 2014, the Fund paid transfer agent fees of $281,394, of which $110,508 was retained by Investor Services. f. Waiver and Expense Reimbursements Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until February 28, 2015. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended April 30, 2014, there were no credits earned. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At October 31, 2013, the Fund had capital loss carryforwards of $18,442,662 expiring in 2017. 32 | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 5. I NCOME T AXES (continued) At April 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of passive foreign investment company shares, and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended April 30, 2014, aggregated $33,589,764 and $31,767,310, respectively. 7. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended April 30, 2014, the Fund did not use the Global Credit Facility. Semiannual Report | 33 Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Tot a l Assets: I n vestme n ts i n Securities: Equity I n vestme n ts: I n do n esia $ — $ — $ 2,007,326 $ 2,007,326 All Other Equity I n vestme n ts a,b 172,822,159 — — c 172,822,159 Short Term I n vestme n ts — 1,479,500 — 1,479,500 Total I n vestme n ts i n Securities $ 172,822,159 $ 1,479,500 $ 2,007,326 $ 176,308,985 a For detailed categories, see the accompanying Statement of Investments. b Includes common and preferred stocks. c Includes securities determined to have no value at April 30, 2014. 34 | Semiannual Report Franklin Templeton International Trust Notes to Fin a nci a l St a tements (un a udited) (continued) Templeton Forei g n Sm a ller Comp a nies Fund 9. F AIR V ALUE M EASUREMENTS (continued) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial investments at the end of the period. At April 30, 2014, the reconciliations of assets are as follows: Net Change in Unrealized Balance Net Net Balance Appreciation at Transfers Realized Unrealized at (Depreciation) Beginning Purchases Into (Out of) Cost Basis Gain Gain End of on Assets Held of Period (Sales) Level 3 Adjustments (Loss) (Loss) Period at Period End Assets: Investments in Securities: Equity Investments: Indonesia $ $ — $ — $ — $ — $ $ $ Sweden — a — a — Total $ $
